Citation Nr: 0516123	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-01 045	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bursitis of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 to December 
1969, and from September 1970 to December 1986.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The claim was originally denied in June 1987.  
The veteran attempted to reopen the claim in October 1998 
which was denied in the aforementioned April 1999 rating 
decision.  In an October 2002 decision, the Board reopened 
the veteran's previously denied claim seeking entitlement to 
service connection for bursitis of the left shoulder.  The 
Board, notified the veteran that it was deferring issuing a 
decision on the issue noted on the title page of this 
decision and instead it would be undertaking additional 
development of the issue pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board notified the veteran that once the 
development had been completed, the veteran would be informed 
of the development, and the Board would issue a decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In that case, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
issue of entitlement to service connection for bursitis of 
the left shoulder was remanded to the RO in August 2003 and 
it has since been returned to the Board for appellate review.

The veteran requested a hearing before the Board in 
Washington DC which was scheduled for October 15, 2002.  
However, the veteran subsequently withdrew his request for a 
hearing in letter dated September 2002.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran is currently diagnosed with left shoulder bursitis 
related to service.


CONCLUSION OF LAW

The claimed left shoulder bursitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for left shoulder bursitis via the 
November 1999 statement of the case (SOC), the March 2001 RO 
letter and the March 2005 supplemental statement of the case 
(SSOC).  Thus, no further notices are required.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment and examination reports.  
The veteran stated in his August 2000 letter that he received 
physical therapy for his left arm from Eglin Air Force Base 
after his retirement in December 1986.  The RO attempted to 
obtain the records from Eglin Air Force Base in March 2001 
and August 2001, the Board attempted to obtain these records 
in December 2002 and the Appeals Management Center tried to 
obtain these records in March 2004, September 2004, and 
October 2004.  The Medical Group at Eglin indicated that they 
do not have the records in August 2001 and in November 2004.  
The National Personnel Records Center in St. Louis, MO was 
also contacted by the veteran's Congressman.  The National 
Archives and Records Administration responded in August 2000 
that they never received the veteran's records.  Thus, the 
Board finds that no additional evidence which may aid the 
veteran's claims or might be pertinent to the basis of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for 
service connection and to respond to VA notices.  Although 
the VA notices that were provided to the appellant do not 
contain the "fourth element" per se, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  By the 
informational letter, the rating decision, the SOC, and the 
SSOC, VA satisfied the fourth element of the notice 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends he is entitled to service 
connection for left shoulder bursitis.  In this respect, the 
service medical records dated November and December 1986 
assessed the veteran as having either tendonitis or bursitis 
in the left shoulder.

The veteran underwent a VA examination for his claimed left 
shoulder bursitis in the April 1987.  At that time, the 
veteran was diagnosed to have either bursitis or tendonitis.  

The post-service medical evidence includes VA medical records 
dated from January 1999 to May 1999.  These records describe 
the treatment the veteran has received over time for left 
shoulder and arm pain.  During this period, the veteran was 
alternatively assessed to have bursitis, cervical stenosis, 
and degenerative joint disease.  

In the January 2005 examination report, the veteran was 
diagnosed with left shoulder impingement.  The examiner did 
not find bursitis, and noted that to show that the shoulder 
impingement continued from 1986 until the present, the 
examiner would have had to resort to speculation.  Not only 
was the examiner not able to diagnose bursitis, but the 
examiner was also unable to link the current left shoulder 
impingement with the veteran's service.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for the claimed left shoulder 
bursitis.  The record simply does not include evidence that 
the veteran is currently diagnosed with left shoulder 
bursitis.  Although in May 1999, the veteran was assessed to 
have bursitis, the bulk of assessments from January 1999 to 
May 1999 considered the veteran's left shoulder problems to 
be neurological.  Specifically, the bulk of the diagnoses 
were cervical stenosis and degenerative joint disease.  As 
these assessments tend to conflict one another and are from a 
short period of time in 1999, the January 2005 VA examination 
is the most probative assessment of the veteran's claimed 
condition.  The application of the reasonable doubt doctrine 
is, therefore, not warranted in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for bursitis of the left shoulder is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


